In an action to recover damages for a violation of section 1983 of title 42 of the United States Code, prima facie tort, intentional infliction of mental distress, civil conspiracy and libel, plaintiff appeals from an order of the Supreme Court, Orange County (Stolarik, J.), dated January 31, 1984, which, except as to “Item #3”, denied plaintiff’s motion to vacate defendant Brady’s demand for a bill of particulars.
Order affirmed, with costs.
Where a complaint charges conspiracy, defendants are entitled to extensive particulars (Dwyer v Byrne, 280 App Div 864). Defendant Brady’s request for the substance of the alleged defamatory statements and the dates, times and places of such statements is proper (Cromwell v Norton, 235 App Div 546, citing Mason v Clark, 75 App Div 460). Mullen, P. J., Titone, Thompson and Weinstein, JJ., concur.